                                                                                                                        Case 20-01050                        Doc 21     Filed 05/11/20 Entered 05/12/20 08:39:58           Desc Main
                                                                                                                                                                          Document     Page 1 of 1

                                     Dated: 5/11/2020
                                                                                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                                                                                                   DISTRICT OF MASSACHUSETTS

                                                                                         ______________________________
                                                                                         In Re:                         )
Allowed. The time for Massachusetts Department of Revenue ("MDOR") (including any division of MDOR) to answer or respond to the Complaint is




                                                                                                                        )
                                                                                         Barry Wisner Chapin            )                                                                   Chapter 7
                                                                                                                        )                                                                   Case No: 20-10324-JEB
                                                                                                                        )
                                                                                                        Debtor.         )
                                                                                                                        )
                                                                                         ______________________________)
                                                                                                                        )
                                                                                         Harold B. Murphy,              )
                                                                                         Chapter 7 Trustee of Barry     )
                                                                                         Wisner Chapin                  )                                                                   Adversary Proceeding
                                                                                                        Plaintiffs,     )                                                                   Case No: 20-01050-JEB
                                                                                                                        )
                                                                                         v.                             )
                                                                                                                        )
                                                                                         United States of America,      )
                                                                                         Department of the Treasury,    )
                                                                                         Internal Revenue Service,      )
                                                                                         Massachusetts Department of    )
                                                                                         Revenue, Barry Wisner Chapin,  )
                                                                                         Ferris Development Group, LLC, )
                                                                                         and City of Boston             )
                                                                                                        Defendant.      )
                                                                                                                        )
                                                                                         ______________________________)

                                                                                                                                                               JOINT ASSENTED-TO MOTION TO EXTEND
                                                                                                                                                        DEADLINE FOR FILING RESPONSIVE PLEADING OR MOTION

                                                                                                 NOW COMES the Massachusetts Department of Revenue, Tax Division (“MDOR”) and
                                                                                         Massachusetts Department of Revenue, Child Support Enforcement Division (“MDOR
                                                                                         CSE”)(jointly, the “Movants”) by and through their respective counsels, and jointly move, with
                                                                                         the assent of the plaintiff, Harold B. Murphy, Chapter 7 Trustee, pursuant to Fed. Bankr. R. Pro.
                                                                                         Rule 7012(a), for entry of an order extending the deadline for filing a responsive pleading or
                                                                                         motion to the complaint commencing the above-captioned adversary proceeding from May 11,
                                                                                         2020 to June 10, 2020. In support, the Movants state:
extended to June 10, 2020.




                                                                                                                                               1. It appears MDOR and MDOR CSE each have distinct lien interests relevant to this
                                                                                                                                                  adversary case and need additional time to evaluate those lien interests and assess the
                                                                                                                                                  merits of the complaint.




                                                                                                                                                                                        1
